      Case 4:18-cv-01044-HSG Document 202 Filed 06/06/19 Page 1 of 6



 1 Ann McFarland Draper (Bar No. 065669)
   courts@draperlaw.net
 2 Draper Law Offices
   75 Broadway, Suite 202
 3 San Francisco, California 94111
   Telephone: (415) 989-5620
 4
   QUINN EMANUEL URQUHART & SULLIVAN, LLP
 5 Kevin P.B. Johnson (Bar No. 177129)
   kevinjohnson@quinnemanuel.com
 6 Andrea Pallios Roberts (Bar No. 228128)
   andreaproberts@quinnemanuel.com
 7 555 Twin Dolphin Drive, 5th Floor
   Redwood Shores, California 94065-2139
 8 Telephone:    (650) 801-5000
   Facsimile:    (650) 801-5100
 9
   Ed DeFranco (Bar No. 165596)
10 eddefranco@quinnemanuel.com
   51 Madison Avenue, 22nd Floor
11 New York, NY 10010
   Telephone:    (212) 849-7000
12 Facsimile:    (212) 849-7100

13 John E. Nathan (Pro Hac Vice)
   jnathan155@yahoo.com
14 John E. Nathan LLC
   1175 Park Avenue
15 New York, NY 10128
   Telephone:     (917) 960-1667
16
   Attorneys for Defendants and Counterclaimants
17
                              UNITED STATES DISTRICT COURT
18
               NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
19

20
   TECHSHOP, INC., a California corporation,    CASE NO. 4:18-CV-01044-HSG (JCS)
21 DORIS A. KLEIN, in her capacity as Chapter
   7 trustee for TECHSHOP, INC.,                DEFENDANTS’ AND
22                                              COUNTERCLAIMANTS’ BRIEF RE
                  Plaintiff,                    EVIDENTIARY DISPUTES FOR JUNE 7,
23                                              2019
           vs.
24
   DAN RASURE, et al.,                          Trial: June 3, 2019, 8:30 a.m
25
                  Defendants.
26

27 AND RELATED COUNTERCLAIMS

28

                                                             Case No. 4:18-CV-01044-HSG (JCS)
            DEFENDANTS’ & COUNTERCLAIMANTS’ BRIEF RE EVIDENTIARY DISPUTES FOR JUNE 7, 2019
           Case 4:18-cv-01044-HSG Document 202 Filed 06/06/19 Page 2 of 6



 1            Defendants and Counterclaimants (“Defendants”) submit below their positions regarding

 2 exhibit, testimony, and witness disputes for June 7 that the parties could not resolve.

 3 I.         DEFENDANTS’ OBJECTIONS TO PLAINTIFFS’ EXHIBITS
 4            A.     Exhibits Associated with Cross-Examination of Mr. Rasure
 5            After discussions with Plaintiff, Defendants limited their objections to Plaintiff’s

 6 disclosure to two issues: TX5 and duplicative exhibits. Defendants’ objections to each are set

 7
     forth below.
 8
                     1.      TX5
 9
              This exhibit must be excluded because it is inadmissible hearsay. TX5 is a text message
10
     thread between Mr. Rasure and Josh Ewing. Therein, Mr. Ewing asserts that Mr. Rasure is
11
     “infringing on the TechShop brand.” Mr. Ewing has not been called to testify in this action, and
12
     his statement is therefore not subject to cross-examination. No hearsay exception embraces Mr.
13
     Ewing’s message. Thus, TX5 is inadmissible hearsay and must be excluded.
14
                     2.      Duplicative Exhibits
15
              Plaintiff offers several duplicative exhibits that differ in no respect from other exhibits
16
     Plaintiff has offered or intends to offer. Defendants point to only a few examples here in the
17
     interest of brevity: TX283 is identical to TX269; TX97 is identical to TX135; TX98 is identical
18
     TX136. Many of Plaintiff’s duplicative exhibits are emails from Defendants’ customers.
19
     Allowing Plaintiff to introduce duplicative evidence risks confusing and prejudicing the jury by
20
     falsely inflating the number of customer communications. Accordingly, Defendants request that
21
     the Court order Plaintiff to deduplicate its exhibits prior to offering them into evidence.
22
     II.      PLAINTIFF’S OBJECTIONS TO DEFENDANTS’ EXHIBITS AND
23            DEMONSTRATIVES

24            A.     Plaintiff’s Objections to the Bunger Demonstratives and TX927.

25            The Bunger demonstrative is a PowerPoint presentation that presents his expert opinion.

26 See Ex. 1. The demonstrative is based on the materials on which Mr. Bunger relied in his expert

27 report. TX927 is the Appendix to Mr. Bunger’s expert report that summarizes the materials he

28 relied upon in his report. Plaintiff objects to the entire demonstrative and the exhibit. Plaintiff’s

                                               -1-               Case No. 4:18-CV-01044-HSG (JCS)
                DEFENDANTS’ & COUNTERCLAIMANTS’ BRIEF RE EVIDENTIARY DISPUTES FOR JUNE 7, 2019
       Case 4:18-cv-01044-HSG Document 202 Filed 06/06/19 Page 3 of 6



 1 objection is based on what appears to be Daubert grounds. Plaintiff never took his deposition to

 2 probe his qualifications. Plaintiff argues that the Bunger demonstrative cannot be presented

 3 because Mr. Bunger is not qualified to testify to the materials contained therein; however, the

 4 demonstrative is based on the two expert reports submitted by Mr. Bunger in this matter.

 5          The Court has already denied Plaintiff’s attempt to exclude Mr. Bunger’s testimony.

 6 Plaintiff previously brought a Daubert motion to exclude Mr. Bunger’s testimony on April 8,

 7 2019. Dkt. 126. The Court denied this motion on April 24. Dkt. 158 at 5. This denial

 8 notwithstanding, Plaintiff now brings a second Daubert motion to exclude Mr. Bunger’s testimony

 9 based on substantially the same grounds. Plaintiff contends that the Court’s rejection of precisely

10 these grounds in its April 24 order was not a denial but rather a deferral of a ruling on Mr.

11 Bunger’s qualifications. The Court’s order is devoid of suggestions of this nature; rather, the

12 April 24 order clearly and definitively denied Plaintiff’s motion. Plaintiff’s attempt to relitigate an

13 issue conclusively resolved more than a month before trial must be similarly rejected.

14          Regardless of Plaintiff’s objections, the Bunger demonstrative and TX927 should be

15 admitted. Plaintiff will have the opportunity to address its issues with these materials on cross-

16 examination.

17          B.      Plaintiff’s Objections to TX1180, TX1194, TX1195, TX1200, TX1203-06
18          Plaintiff seeks to preclude Defendants from introducing through Defendants’ Chief
19 Financial Officer, Jeremiah Johnson, Defendants’ supplemental financial production reflected in

20 TX1180, TX1194, TX1195, TX1200, TX1203-06. Dr. Matolo relied on these documents to

21 tabulate Defendants’ alleged revenues, and Plaintiff presented that testimony in its case-in-chief.

22 Plaintiff now wants to preclude Defendants from introducing those very documents on which Dr.

23 Matolo relied through the witness that created them. Plaintiff wants to be able to rely on the

24 portions of those documents that benefit its case—Defendants’ revenues—and ignore the portions

25 of those documents that hurt its case—Defendants’ expenses. If the evidence is good enough for

26 Plaintiff and Dr. Matolo to rely upon, then Defendants should be permitted to rely upon it as well.

27          Plaintiff’s complaints regarding the timeliness of the production do not warrant preclusion.

28 Defendants made a financial production during fact discovery. Defendants produced revenue and

                                             -2-               Case No. 4:18-CV-01044-HSG (JCS)
              DEFENDANTS’ & COUNTERCLAIMANTS’ BRIEF RE EVIDENTIARY DISPUTES FOR JUNE 7, 2019
       Case 4:18-cv-01044-HSG Document 202 Filed 06/06/19 Page 4 of 6



 1 expense data through September 2018, which is the cut-off date ordered by Magistrate Judge

 2 Spero. Plaintiff did not seek further discovery regarding that financial data, such as Mr. Johnson’s

 3 deposition. Thereafter, on March 28, Plaintiff asked Defendants when they would supplement

 4 their financial production. Initially, Defendants took the position that, in this case,

 5 supplementation was not warranted because Defendants stopped using “TechShop 2.0” after the

 6 lawsuit was filed. However, to avoid burdening the Court, on April 16, Defendants confirmed that

 7 they would supplement their financial production. Plaintiff had asked that Defendants produce

 8 financial data through two weeks prior to trial. That, however, would not give Defendants

 9 sufficient time to prepare the financial documents and produce them prior to trial. Accordingly,

10 Defendants produced financial data through four weeks prior to trial, using April 30, 2019 as the

11 date cut-off. Defendants collected the data and made the supplemental production requested by

12 Plaintiff on May 24, producing detailed financial data, including the profits and losses and

13 expense detail for the San Francisco and San Jose locations of TheShop.Build. That same day,

14 Plaintiff alleged there were defects in the production and asked a substantive question as to

15 whether the expense data reflected expenses actually paid. Defendants attempted to address

16 Plaintiff’s concerns and had Mr. Johnson re-review the materials. Defendants made a further

17 supplemental production on May 29 to address Plaintiff’s concerns. On May 31, Plaintiff

18 complained again about defects and asked the same question about the expense reports, as well as
19 other substantive questions about the preparation of the documentation. Defendants responded to

20 the question about expenses actually paid.

21          The timing of Defendants’ financial production is directly related to Plaintiff’s request that

22 the financial data be brought up to date right before the trial. Plaintiff cannot now complain about

23 the timeliness of the production. And, to the extent Plaintiff believes there are defects in the data

24 or it is incomplete, it will have the opportunity to cross-examine Mr. Johnson to test that theory.

25          In addition, “[u]nder the rule of curative admissibility, or the ‘opening the door’ doctrine,

26 the introduction of inadmissible evidence by one party allows an opponent, in the court's

27 discretion, to introduce evidence on the same issue to rebut any false impression that might

28 have resulted from the earlier admission.” See United States v. Segall, 833 F.2d 144, 148 (9th

                                             -3-               Case No. 4:18-CV-01044-HSG (JCS)
              DEFENDANTS’ & COUNTERCLAIMANTS’ BRIEF RE EVIDENTIARY DISPUTES FOR JUNE 7, 2019
       Case 4:18-cv-01044-HSG Document 202 Filed 06/06/19 Page 5 of 6



 1 Cir.1987) (emphasis added); United States v. Makhlouta, 790 F.2d 1400, 1402–03 (9th Cir.1986);

 2 I J. Wigmore, Evidence § 15 (Tillers rev. 1983). United States v. Whitworth, 856 F.2d 1268, 1285

 3 (9th Cir. 1988). During trial on Thursday, June 6, 2019, Dr. Matolo testified as to an alleged

 4 difference between the original financial information it received and the information contained in

 5 the supplemental production. Mr. Johnson, the CFO of TheShop.Build, should have the

 6 opportunity to rebut the false impression created by Dr. Matolo’s testimony, now that the Plaintiff

 7 has opened the door. In short, Plaintiff adduced testimony from Dr. Matolo’s testimony that the

 8 supplemental financial production was unreliable. Now that that the Plaintiff has opened the door,

 9 Defendants should have an oportunity to respond.

10          Plaintiff’s position, in addition to these documents being untimely produced, is that these

11 documents are unreliable because customer names have been redacted. This is irrelevant to the

12 integrity of the financial information contained in the supplemental production.

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                            -4-               Case No. 4:18-CV-01044-HSG (JCS)
             DEFENDANTS’ & COUNTERCLAIMANTS’ BRIEF RE EVIDENTIARY DISPUTES FOR JUNE 7, 2019
     Case 4:18-cv-01044-HSG Document 202 Filed 06/06/19 Page 6 of 6



 1 DATED: June 6, 2019                    By        /s/ Andrea Pallios Roberts
                                             Ann McFarland Draper (Bar No. 065669)
 2                                           courts@draperlaw.net
                                             Draper Law Offices
 3                                           75 Broadway, Suite 202
                                             San Francisco, California 94111
 4                                           Telephone: (415) 989-5620
 5
                                             QUINN EMANUEL URQUHART &
 6                                           SULLIVAN, LLP
                                             Kevin P.B. Johnson (Bar No. 177129)
 7                                           kevinjohnson@quinnemanuel.com
                                             Andrea Pallios Roberts (Bar No. 228128)
 8                                           andreaproberts@quinnemanuel.com
                                             555 Twin Dolphin Drive, 5th Floor
 9                                           Redwood Shores, California 94065-2139
                                             Telephone:    (650) 801-5000
10                                           Facsimile:    (650) 801-5100

11                                           Ed DeFranco (Bar No. 165596)
                                             eddefranco@quinnemanuel.com
12                                           51 Madison Avenue, 22nd Floor
                                             New York, NY 10010
13                                           Telephone:   (212) 849-7000
                                             Facsimile:   (212) 849-7100
14
                                             John E. Nathan (Pro Hac Vice)
15                                           jnathan155@yahoo.com
                                             John E. Nathan LLC
16                                           1175 Park Avenue
                                             New York, NY 10128
17                                           Telephone:    (917) 960-1667

18                                           Attorneys for Defendants and Counterclaimants

19

20

21

22

23

24

25

26

27

28

                                          -5-               Case No. 4:18-CV-01044-HSG (JCS)
           DEFENDANTS’ & COUNTERCLAIMANTS’ BRIEF RE EVIDENTIARY DISPUTES FOR JUNE 7, 2019
